Case: 2:21-cr-00089-SDM Doc #: 28 Filed: 06/09/21 Page: 1 of 1 PAGEID #: 312

FILED _
AQ 442 (Rev. 1E/1)}) Arrest Warrant RICH ARD We NAGEL

LEERAA UF OWLS
UNITED STATES DISTRICT COURT 0021 JUN <9 PM 3: 11
for the

Southern District of Ohio

 

United States of America

¥. )
Jennifer Helen Campbell ) Case No. 2:2]-mj-272
)
)
)
eee a a ) fs
Defendant by WRIGIN A ike

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jennifer Helen Campbell
who is accused of an offense or violation based on the following document filed with the court:

 

Indictment  Superseding Indictment 1 Information 1 Superseding Information Complaint
1 Probation Violation Petition CO Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

21U.S.C. Section 841 - Knowingly or intentionally attempt to manufacture, distribute, or dispense, or possess with intent
to manufacture, distribute, or dispense a controlled substance.

21 U.S.C Section 846 - Attempt and conspriacy to commit an actin violation of 21 U.S.C. Section 841.

 
 
     

April 20, 2021

Date: _

 

mts
Kimberly A. (0)
United State: i
City and state: — Columbus, Ohio t KB ay Txt

 

ANULULETE

 

This warrant was received on (date) L\ 2) 2\__ . and the person was arrested on (date #\-2)- 24
at (city and states BAS pA .

Date: 4\- 22 2\

 

FE i onal gC tbs fel

Prined nate and uit

 

 

 
